


110 HR 482 RS: American River Pump Station Project

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 252
		110th CONGRESS
		1st Session
		H. R. 482
		[Report No. 110–119]
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 8, 2007
			Received; read twice and referred to the Committee on
			 Energy and Natural Resources
		
		
			June 28, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To direct the Secretary of the Interior to
		  transfer ownership of the American River Pump Station Project, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American River Pump Station Project
			 Transfer Act of 2007.
		2.Authority to
			 transferThe Secretary of the
			 Interior (hereafter in this Act referred to as the Secretary)
			 shall transfer ownership of the American River Pump Station Project located at
			 Auburn, California, which includes the Pumping Plant, associated facilities,
			 and easements necessary for permanent operation of the facilities, to the
			 Placer County Water Agency, in accordance with the terms of Contract No.
			 02–LC–20–7790 between the United States and Placer County Water Agency and the
			 terms and conditions established in this Act.
		3.Federal costs
			 nonreimbursableFederal costs
			 associated with construction of the American River Pump Station Project located
			 at Auburn, California, are nonreimbursable.
		4.Grant of real
			 property interestThe
			 Secretary is authorized to grant title to Placer County Water Agency as
			 provided in section 2 in full satisfaction of the United States’ obligations
			 under Land Purchase Contract 14–06–859–308 to provide a water supply to the
			 Placer County Water Agency.
		5.Compliance with
			 environmental laws
			(a)In
			 generalBefore conveying land and facilities pursuant to this
			 Act, the Secretary shall comply with all applicable requirements under—
				(1)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
				(2)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.); and
				(3)any other law
			 applicable to the land and facilities.
				(b)EffectNothing
			 in this Act modifies or alters any obligations under—
				(1)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or
				(2)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.).
				6.Release from
			 liabilityEffective on the
			 date of transfer to the Placer County Water Agency of any land or facility
			 under this Act, the United States shall not be liable for damages arising out
			 of any act, omission, or occurrence relating to the land and facilities,
			 consistent with Article 9 of Contract No. 02–LC–20–7790 between the United
			 States and Placer County Water Agency.
		
	
		June 28, 2007
		Reported without amendment
	
